      Case 21-11829-amc                       Doc 1                  Filed 06/30/21 Entered 06/30/21 00:08:48                               Desc Main
                                                                     Document      Page 1 of 9



 Unltecl States Bankrui]tey Coiirt for the:

  Eastern Dlstrict of PennsylvanLa

 Case nllmber (/f known)                                                   Chapter you are fillng uncler
                                                                           I Chapter7
                                                                           I Ct`ap`er 11
                                                                              Chapter 12
                                                                              Chapter 13                                               D Check lf this is an
                                                                                                                                          amended filing



Official Form 101

Voluntary petition for Individuals Filing for Bankruptcy                                                                                              o4i2o
The bankruptey forms use you and Debfo/ 7 to rotor to a debtor filing alone. A married couple may file a bankruptcy case togothei`-allod a
/.o/nf case+and in joint ca8o8. those forms use you to ask for infomation from both debtors. For oxamplo, if a form asks. ``Do you on/n a car,"
the artswor would bo yes if either debtor o`^/ns a car. When information is no®dod about the spouses s®pautely, the form uses Debtor 7 and
 Debtor 2 to distingtJish botwoon tliom. In joint cases. olio Of the spoLisos must report information as Debtor 7 and the other as Debtor 2. The
same person must bo Debtor 7 in all of the forms.
Bo as comploto and accurate a§ possible. If t`^/o married poopl® are filing togotl`or, both are equally rceponsiblo for supplying correct
informatlon. If more space is noodod, attach a soparat® shoot to this form. On the top Of any additional pages, wi.ito your name and case number
(if krio`^/n). Answer every question.


              Identify Yourself

                                                                                                           About Debtor 2 (Spou8o Only in a Joint Case):
1.   YOLirfull name

     Write the name tha( Is on your
                                       Grace
     government-Issued plcture
                                       First name
     identification (for exam plc,
     your drivers license or           LOu'se
     passport)
     Bnng your picture
     identification to your meeti ng
     wth the tnjstee
                                       Suffix (ST   ,   Jr   ,11,   Ill)                                   Suffix (Sr„ Jr„ U,   Ill)




2. All other names you
     have used in the last 8
     years
     Include yciur named or
     maiden names




3.    Onlythe la8t4digitsof
                                       xxx          -xx-3                    3        9        5           XXX      - XX -
     your Soclal Security
     number or federal                 0Fi                                                                 OR
     Individual Taxpayer
     Identification number             9xx -xx -                                                           9xx -xx -
     (ITIN)


Official Form 101                                       Volui`tary Petition for Individuals Filing for Bankruptcy                                  page 1
      Case 21-11829-amc                   Doc 1         Filed 06/30/21 Entered 06/30/21 00:08:48                                    Desc Main
                                                        Document      Page 2 of 9

               Grace Louise Dahlquist                                                          Case number („fotoun)




                                  About Debtor 1 :                                                   About D®btor 2 (SpouSo Only iri a Joint Ca8o):


4. Any business names
   and Employer                          I have not used any business names or EINs                  I I have not used any business names or EINs.
     ldentifi cation N urn bers
     (EIN) you have used in
     the last 8 years
     Include trade names and
     doing buslness as r\ames
                                  Busmesg name                                                       Buslness name




6. Where you live                                                                                   If Debtor 2 lives at a difforom address:


                                  17 Shannon Drive




                                  North wales                               PA        19454
                                  Crty


                                  Montgomery
                                  County


                                  lf your mailing address is difforont from the one                 If D®btor 2's mailing address is different from
                                  above, fill it in hero. Note that the court will send             yours, fill it in h®ro. Note that the court will send
                                  any notices to you at thls malling adclress                       any notlces to this maillng address




6.    Why you are choosing        Check one                                                         Check one:
     this district to llle tor
     bankruptcy                          Over the last 180 days before filing this petltion,        I Over the last 180 days before filing this petition.
                                         I have lived in this distnct longer tlian in any               I have lived jn this distnct longer than in any
                                         other district.                                                other district.

                                  I I have another reason` Explain                                  DI have another reason Explain
                                         (See 28 U.S C § 1408.)                                        (See 28 U S C. § 1408,)




 Official Form 101                             Voluntary Pctition for Individuals Filing for Bankruptcy
                                                                                                                                            page 2
      Case 21-11829-amc                Doc 1           Filed 06/30/21 Entered 06/30/21 00:08:48                                         Desc Main
                                                       Document      Page 3 of 9


                   Er_a_ceLouLse.Dahlquisj,Nj;i
                                             Lest N®nro
                                                                                               Case riumber (rf k"rm)




              T®Il tl.® Court Abou( Your Bank"ptcy Case


i. T_he phapter s)I the           She_ck c>ne. (For_a bne! _de5onprion ol each, see Notice Required by 1 1 u s c § 342(b) for Individuals Filing
      Bankruptcy Code you          for Bankmuptoy (Fom 2010)). Also, go to the top of page 1 and check the appro-priate I)ox.
      are chooslng to file
      under                        E Chapter 7

                                   I Chapter 11

                                   I Chapter 12

                                   a Chapter 13


8      How you will pay the fee     ra I will pay the entire feewhen I rile my petition please check wth the clerk's office in your
                                       local court for more details about riow you may pay, Typically, if you are paying the fee
                                       yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                       submitting your payment on your behalf, your attorney may pay unth a credit card or check
                                       with a pre-pnnted address

                                   I I need to pay the fee in installments lf you choose this option, sign and attach the
                                       Appllcation for lndlvlduals to Pay The Filing Fee in Installments (OrFicial Fc>rm 103A:)


                                   t] I request that my fee be waived (You may reciuest this option only lf you are filing for Chapter 7
                                       By law, a Judge may, but is not required to, waive your fee. and may do so only if your Income is
                                       less than 150% of the official poverty line that applies to your family size and you are unable to
                                       pay the fee in Installments). If you choose this option, you must fill out the App//cafion to Have the
                                       Chapter 7 Fi'/t.ng Fee Watved (Official Form 1038) and file it with your petition



9.     Haveyoufiledfor             DNo
      bankruptcy within the
      last 8 years?                a yes,   D,stnct E,D. Pa                           when     01/11/2017          casenumber 17-10194
                                                                                              MM / DD / YYYY

                                             Di§tnct      E.D. Pa                     vvhen    02/05/2017          casenumber 17-10817
                                                                                              MM / OD / yyYY

                                             Distriet     E.D. Pa.                    When     03/28/2018         Case number 18-12049




io. Are any bankruptcy             DNo
      cases pending or being
      filed by a spouse wlio js    I Yes,   Debtor                                                                ReJatlon§hip to you
      not filing this case with
                                             DIstnct
      you, or by a business
      partner, or by an
      affiliate?
                                                                                                                  Relat]onship to you

                                                                                                                  Case number, if known




11. Do you rent your
     residence?
                                   a   No     Gotolinel2.
                                   I Yes    Has your landlord obtained an eviction Judgment against you?

                                             D No Go to line 12

                                             I Yes Fill out /nitra/ Sfafemenf About an Ey/cf/on Juc`gmen! Aga/nat you (Form 101A) and file it as
                                                  part of thls bankrilptey petitlon




    Official Form 101                       Voluntary Potition for Individuals Filing for Bankruptcy
                                                                                                                                            page 3
   Case 21-11829-amc                    Doc 1        Filed 06/30/21 Entered 06/30/21 00:08:48                                   Desc Main
                                                     Document      Page 4 of 9

               Grace Louise Dahl                                                             Case number (/b~)




           Report About Any BIIslnesses You Ovvn as a Sole Proprietor


12. Areyouasoleproprietor           a NO Gotopart4
   of any lull-or part.time
   business?                        I yes Name and location of business
   A sole propnetorship ls a
   ousiness you operate as an
                                             Name of business. if any
   lndlvidilal. and is not a
   separate legal entlty such as
   a corporation, partnershlp, or
   LLC

   lf you have more than one
   sole propnetorship. use a
   separate sheet and attach it
   to th,s pet,lion



                                             Check the ap|)ropriate box to descnbe your buslness

                                              I Health Care Business (as clefined in 11 U.S,C § 101(27A))

                                              E] Single Asset Real Estate (as defined in 11 u S.C. § 101 (518))

                                              I Stockbroker (as defined in 11 U.S C § 101(53A))

                                              I Commodlty Broker (as defined in 11 u.S C` § 101(6))

                                              I None of the above


13. Are you filing under            lf you ere filing under Chapter 11, the court must know whether you are a small buslness debtor or a debtclr
   Chapter 11 of the                chooslng ap proceed under Subchapter V so that it can set appropriate deacllines. 11 you indieate that you
   Bankruptcy Code, and             are a small buslness clebtor or you are choosing to proceed iinder Subchapter V, you must attach your
                                    most recent balance sheet, statement of operations, cash-flow statement. and federal income tax return or
   are you a small business
                                    if any of these documents do not exist, follow the procedure in 11 U S C § 1116(1)(8)
   debtor or a debtor as
   defined by 11 U.S. C. §          q   No    I am not filing underchapter 11.

   1182(1 )?
                                    I No     I am filing under Chapter 11, biit I am NOT a small business debtor according to the definltlon in
   For a definitlon of sma//                 the Bankruptcy Code
   business debtor` see
                                    D Yes. I am filing under Chapter 11. I am a small busmess debtor according to the definition in the Bankruptcy
   11 u S C § 101(51D)
                                             Code, and I do not choose to proceed under Subchapter V of Chapter 11.
                                    D Yes. I am filing under Chapter 11. I am a debtor according to the definition in § 1182(1 ) of the
                                             Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.




                                              Voluntary Potltlon for Individuals Filing for Bankruptcy
                                                                                                                                          page 4
  Case 21-11829-amc                   Doc 1         Filed 06/30/21 Entered 06/30/21 00:08:48               Desc Main
                                                    Document      Page 5 of 9

            Grace Louise Dahl



           ft®port lf YolJ O`^/ri ®r Have Ariy llazardous Property or Ally Propelrty Tlia( Needs lmmedi.t. Att®n(i®h


14. Do you own or have any           uNo
   property tliat poses Or is
   alleged to pose a threat          D yes    Vwhat ls the hazard7
   of imminent and
   identlflat)le hazard to
   public health or safety?
   Or do you own any
   property that needs                         If lmmecllale attention ls neecled, why is it needed?
   immediate attention?
   For example, do you own
   perishable goods, or IIveslock
   that must be fed, or a building
   that rreeds urgent repalrs?
                                              Where is the property?




Offlaal Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                  page 5
   Case 21-11829-amc                    Doc 1           Filed 06/30/21 Entered 06/30/21 00:08:48                               Desc Main
                                                        Document      Page 6 of 9

mtri        £ELce LQ:±±LSo..DahLq_uiit_                          _


            Explain Your Efforts to R®c®]v® a Brlefjng About Credit C®uhs.ling

                                     About Debtor 1 :                                             About D®btor 2 (Spouse Only in a Joint Case):
16. Tell the court whether
   you have received a
   briefing about credit             You must check one:                                          You must check one:
   counseling.
                                        I I.ee®ivod a I)riefing from an approved credit           D I rocoivod a b.i®fing from an approved credit
                                        coLlneoling agency within the 180 days boforo I             couns®Iing agency within the 100 days before I
   The law requires (hat you            filod this bankruptcy potltion, and I roc®ivod a            filed this bankruptcy petition, and I recoivod a
   receive a briefing about credlt      c®rtiflcato of complctlon.                                  cortificato of complotion.
   counseling before you file for
                                        Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
   bankruptey. You must
   lruthfully check one of the          plan. If any, that you developed vnth the ageney             plan, if any, that you developed wlth the agency
   follounng choices lf you
                                     I I recoivod a briefing from an approved credit              I I r®coivod a briefing from an approved credit
   cannot do so, you are not
                                        coums®Iing agency within the 180 days boforo I                counsoling agency within tllo 180 days boforo I
   el,gible to f,le.
                                        filed this bankruptcy potitjon, b`it I do not have a          filed this bankruptcy petitlon, but I do not have a
                                        car(ificato Of completion.                                    cortificato of completion.
   If you file anyway, the court
                                        Wlthin 14 days after you file thls bankruptey petltion,      Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
   will lose whatever filing fee        you MuST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
                                        plan, ,f any                                                 plan, if any
   you pald, and your creditors
   can begln collectlon actlvltles
                                     a I certify that I asked for credit counseling               I I certify that I asked for credit counseling
   again.
                                        Sorvicce from an approved agency, but was                    services from an approved agoney, but was
                                        unable to obtain those sorvicos during the 7                  unable to obtain those eorvicos during the 7
                                        days afLor I made my request, and exigent                    days after I made my roquost, and exigont
                                        circumstances merit a 30rday temporary waiver                circumstances merit a 30rday temporary waiver
                                        of the roquir®mont.                                          Of the requiromont.
                                        To ask for a 30rday temporary waiver Of the                  To ask for a 30rday temporary waiver of the
                                        requlrement, attach a separate srieet explainlng             requlrement, attach a separate sheet explaining
                                        what efforts you made to obtain the briefing, why            what efforts you made to obtarn the bnefing, why
                                        you were unable to obtain it before you filed for            you were unable to obtain it before you filed for
                                        bankruptcy, and what exigent ciroumstances                   bankrui)toy, and what exigent clrclimstances
                                        required you to file this case                               requlred you to file this case,

                                        Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                        dlssatlsfied with your reasons for not recelving a           dissatisfied with your reasons for not receiving a
                                        bnefing before you filed for bankruptcy                      bnefing before you filed for bankruptcy.
                                        lf the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                        still recelve a briefing within 30 days after you file_      stlll receive a bnefing within 30 days after you file
                                        You must file a certificate from the approved                You must file a certificate from the approved
                                        agency, along with a copy of the payment plan you            agency, along wth a copy of the payment plan you
                                        developed, if any lf you do not do so. your case             developed, if any lf you do r`ot do so, your cage
                                        may I)e dismissed                                            may be dismissed
                                        Any extension of the 30rday cleadllne is granted             Any extenslon of the 30rday deadline is granted
                                        only for c,ause and is llmlted to a maximum of 15            only for cause and i§ Iimitecl to a max)mum of 15
                                        days-                                                        days

                                     1 I am not required to rocoivo a briefing about                 I am not required to rocoivo a briefing about
                                        credit counsoling because of.                                credit counsoling bocauso of:
                                        I Incapacity.     I have a mental Illness or a mental        I Incapacity.   I have a mental IIIness or a men(al
                                                           defiaency that makes me                                     deficieney that makes me
                                                           incapable Of realizing or making                             Incapable of reallzing or making
                                                           rational decisions about finances                            rational declsions about finances.
                                        a Disabi,ity.      My physlcal clisabillty causes me         I Disability.    My physlcal clisabillty causes me
                                                           (o be unable to participate in a                            to be unable to particlpate in a
                                                           bnefing ln I)erson. by phone. or                            bnefing in person, by phone, or
                                                           through the intemet, even after I                           through the intemet, even after I
                                                           reasonably tried to do so,                                  reasonat)Iy tned to do so,
                                        I Active duty. I am currently on active military             D Active duty. I am ciirrently on actlve ITiilitary
                                                           dirty ln a mllitary comba( zone                              duty in a military combat zone
                                        lf you believe you are not required to receive a             lf you believe you are no( required to receive a
                                        briefing about credit counseling, you must file a            bnefing about credit counseling, you must file a
                                        motion for waiver of credit cour`seling with the court.      motion for walver of credlt counsellng with the court_




 Offiaal Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                         page 6
   Case 21-11829-amc                 Doc 1         Filed 06/30/21 Entered 06/30/21 00:08:48                                     Desc Main
                                                   Document      Page 7 of 9




            Answer These QiJ®stlons for R®portlng PLirposes

                                 16a Are your debts primarily corisumer debts? Consu+rordebts are defined in 11 u S C § 101 (8)
16. What kind of debts do            as "incurred by an Individual primanly for a personal, family, or household purpose."
   you have?
                                      I No. Go to line 16b
                                      ra yes GO to iine 17

                                 16b Are your debts prlmarily business debts? BLismess debts are debts that you jncurred to obtaln
                                      money for a buslness or Investment or through the operation of the business or Investment

                                      I No Go to line 16c
                                      D yes Go to line 17

                                 16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
   Chapter 7?                    a   No    I am not filing under Chapter 7. Go to line 18

   Do you estimate that after    D yes I am filing under Chapter 7 Do you estimate that after any exempt property is excluded and
   any exempt property is               admlnistratlve expenses are palcl that funcls wll be avallable to dlstnbute to unsecured creditors?
   excluded and                            DNo
   adm in istrative expenses
   are paid that funds will be             Eyes
   available for distribution
   to unsecured creditors?
18. Honr many creditors do       D149                                        D   1,000-5,000                        I 25,001-50,000
   you estimate that you         a 5o-99                                     CJ 5.ool-1o,ooo                        I 50,001-loo,00o
   h]neri                        I loo-199                                   I ,a,Ool-25,ooo                        I More than 100,000
                                 I 2oo-999

ia. How much do you              I So-$5o,ooo                                I $1,000,001-$10 million               I $500,000,001 -$1 billion
   estimate your assets to       I $5o,ool-$1 oo,ooo                         D $10,000,001-$50 milllon              I $1,ooo,ooo,oo,-S,o b`,,ion
   be worth?                     tzl S,oo,oo,-$5oo,ooo                       I $50,000,001 -$100 million            I $10,000,000,001 -$50 billion
                                 I $500,001-$1 million                       B $100,000,001-$500 million            I More than $50 bllllon

2o. How much do you              I So-$5o,ooo                                I $1,000,001-$1 o million              I $500,000,001 -$1 billion
   estimate your liabilities     I $50,001 -$100,000                         D $10,000,001-$50 million              I $1,000,000,001-$10 billion
   to be?                        0 S,OO,001-$5oo,ooo                         I $50,coo,001-$100 millton             D $10,000,OcO,001-$50 billion
                                 a $50o,ool-$1 minion                        I $100,000.001-$500 mlllion            I More than $50 billion
            S[gn Elelow

                                 I riave examlned thls petit]on, and I declare under penalty Of per|ury that the informatlon provicled is true and
For you                          comect.

                                 If I have chosen to file under Chapter 7,I am aware that I may proceed, if eligible, under Chapter 7,11,12, or 13
                                 of title 11, united States Code. I understand the relief avallable under each chapter, and I choose to proceed
                                 under Chapter 7

                                 lf no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                 this document, I have obtained and read the notice required by 11 u S,C § 342(b)

                                 I request relief in accordance \^mli the chapter of title 11, United States Code, speclfied ln thls petltlon

                                 I understancl making a false statement, concealing property, or oblaining money or property by fraud in connection
                                 with a bankruptey case can result in fines lip to $250,000, or Imprisonment for up to 20 years, or both,
                                 18 U S C, §§ 152,1341,1519, and 3571


                                 X        _JJ,,^`_.           Ii      ,'-"),)/".,i+               X
                                     SIgnature of Debtor 1                                            Signature of Debtor 2

                                     Executedon          /J        '% t.Jli)                          Executed on
                                                    MM    /   DD     /YYYY




 Official Fom 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
   Case 21-11829-amc                 Doc 1           Filed 06/30/21 Entered 06/30/21 00:08:48                                  Desc Main
                                                     Document      Page 8 of 9

           Grace Louise Dahl



                                I, the attorney for the debtor(s) named ln thls petltJon` declare that I have Informed the debtor(s) about eliglbility
For your attorney, lf you are
                                to proceed under Chapter 7,11,12, or 13 of title 11, United States Code, and have explained the relief
represented by one              available under each chapter for which the person is eligible, I also certify that I have delivered to the debtor(s)
                                the nctice required by 11 u.S.C, § 342(I)) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
lf you are not represented      knowledge after an inqulry that the informatign in the schedules filed with the petltlon is incorrect.
by an attorney, you do not
need to file this page.          X
                                                                                                                   U,l        2C7        ;2_c:_
                                              of Atlomey for Debtor




                                     Con(act phone




                                           Voluntary Potition for Individuals Fillng for Bankruptcy
                                                                                                                                         page 8
   Case 21-11829-amc             Doc 1               Filed 06/30/21 Entered 06/30/21 00:08:48                             Desc Main
                                                     Document      Page 9 of 9

             Grace Louise Dahlquist                                                     Case number (rf A~)




For you if you are filing this       The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                Should understand that many people find ]t extremely difficult to represent
attorney                             tliemselves successfully. Because bankrup(cy has long-term financial and legal
                                     consequences, you are strongly urged to hire a qualified attorney.
lf you are represented by
an attorney, you do not              To be successful, you must c,orrectly file and handle your bankruptcy case. The rules are very
ned to file tliis page.              technlcal, and a mistake or lnactlon may affect your nghts For example. your c,ase may be
                                     dismlssed because you did not file a required document, pay a fee on time, attend a meetlng or
                                     hearing, or cooperate with the court, case trustee, U.S trustee, bankruptcy administrator, or audit
                                     rirm if your case is selected for audit. If that happens, you could lose your nght to file another
                                     case, or you may lose protectlons, Including the benefit of the automatic stay`

                                     You must list all your property and debts in the schedules that you are required to file with the
                                     court Even if you plan to pay a particular debt outslde of your bankruptcy, you must list that debt
                                     ln your schedilles, lf you do not IIst a debt, the debt may not be dlscharged lf you do not IIst
                                     property or properly clalm lt as exempt, you may not be able to keep the property. The /udge can
                                     also deny you a discharge of all your clebts if you do something dishonest in your bankruptcy
                                     case, such as destroying or hiding property, falsifying records` or lying, Individual bankruptcy
                                     cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                     Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                     If you decide to file without an attorney, tlie court expects you to follow the rules as lf you had
                                     hirecl an attorney The court will not treat you differenlly because you are filing for yourself To be
                                     successful, you must be familiar wlth the U"ted States Bankruptcy Code, the Federal Rules Of
                                     Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                     be famlllar with any state exemption laws that apply


                                     Are you aware that filing for bankruptey is a serious action with long-term financial and legal
                                     consequences?
                                     DNo
                                     Dyes
                                     Are you aware that bankruptcy fraud is a serious crime and that if your bankruptey forms are
                                     Inaccurate or incomplete, you could be fined or imprisoned?

                                     DNo
                                     Dyes
                                     Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                     DNo
                                     I Yes. Name Of Person
                                             A;ttach Bankruptcy Petltion PreparerJs Notice, Declar8lion , and SIgnature (Ottfaal Form 119)



                                     By signing here, I acknowledge that I understand the risks involved in filing without an attorney I
                                     have read and understood this notice, and I am aware that filing a bankruptey case without an
                                     attorney may cause me to lose my rights or property if I do not properly handle the case.



                                 X                                                           X
                                      Sionature Of Debtor 1                                      Sngnature of Debtor 2


                                     Date                                                        Date


                                     Contact phone                                               Comact phone

                                     Cell phone                                                  Cell phone


                                     Emall address                                               Emall address




 Officlal Form 101                          Voluntary Potition for Individuals Filing for Bankruptcy                                page 9
